Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Response to Amendment
The amendment filed 02/03/2021 has been entered.  As directed by the amendment: claims 1, 4, 10, and 15 have been amended.  Thus, claims 1-20 are currently pending.
Applicant’s amendment is sufficient in overcoming the rejections under 35 USC 112 (b), as well as, the prior art rejections under 35 USC 102 (a)(1) and under 35 USC 103 indicated in the Final Office Action (dated 011/04/2020).
Further grounds of rejection, necessitated by the amendment, are presented below.
Specification
The attempt to incorporate subject matter into this application by reference to Chinese Patent Application Nos. 201510353131.2, 201520437801.1, 201510354555.0, and 201520438484.8 is ineffective because as such references are not in English.

Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving device” in claims 1-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
driving device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “…configured to drive the elastic cap to perform elastic deformation so as to separate the inlet from the outlet of the group of ports…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “driving” conveys only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3-13 and 15-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 3 depicts driving device 13, where paragraph 0042 discloses the driving device being “a pneumatic driving device or a hydraulic driving device.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (U.S. Publication 2010/0296953).
Regarding claim 1, Gray teaches a valve (fig. 1 and para. 0002-fluid control device) comprising:

    PNG
    media_image1.png
    632
    716
    media_image1.png
    Greyscale

a housing (container 106; para. 0091) provided with a water inlet (liquid inlet 114; para. 0093) ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” MPEP 2115) and a gas outlet (vent outlet 124/126; para. 0095) on a top wall portion of the housing, and a water outlet (liquid outlet 118) and a gas inlet (gas inlet 130; para. 0095) on a side wall portion of the housing (as shown in annotated Figure 1), wherein the side wall portion is provided at an outer circumferential edge of the top wall portion and extends downward, and wherein the water outlet (118) is located below the gas inlet (130
an elastic cap (flexible membrane 112), at least a part of the elastic cap being provided in the housing (as shown above and detailed in paragraph 0091; separating chambers 108 and 110 that are within housing 106); and 
a driving device (para. 0095; “Variable volume cylinder 128 which includes a piston 132 therein which is moved and actuated by motor 133 for compressing, or expanding the volume of the measurement gas contained within the system.”) (considered to read on a pneumatic driving device) configured to drive the elastic cap (112) to perform elastic deformation so that, when the elastic cap is elastically deformed, the elastic cap fluidically separates at least one of the water inlet or gas inlet from the water outlet or the gas outlet, respectively (Shown in Figure 1) (para. 0098, maximum displacement of flexible membrane 112 is indicated by dashed line 142 in Figure 1) (in this position, membrane 112 fluidicaly separates, at least partially, liquid inlet 114 and liquid outlet 118), and

    PNG
    media_image2.png
    592
    597
    media_image2.png
    Greyscale

when the elastic cap is not elastically deformed, the water inlet or gas inlet is not fluidically separated from the water outlet or the gas outlet, respectively (as shown in Figure 4, above.  There is a point at which liquid fills region 108 such that 112 is not elastically deformed where 112 does not fluidically separate 114 and 118).
Regarding claim 2, Gray, as applied to claim 1, further teaches wherein the driving device is a pneumatic driving device or a hydraulic driving device (as stated detailed above in claim 1), and wherein the gas inlet (130) is adjacent (adjacent’ is defined as ‘lying near, close, or contiguous’-www.dictionary.com/browse/adjacent, viewed on 10/23/202) the water outlet (118), and the gas outlet (124/126) is adjacent the water inlet (114).
Regarding claim 4, Gray, as applied to claim 1, teaches each claimed limitation.
Gray further teaches wherein the elastic cap (112) is provided with an elastic deformation face (taken as the portion that contacts 138 in Figure 1, thereby separating inlet 114 and outlet 118), and the elastic deformation face performs the elastic deformation so as to separate the water inlet (114) from the water (118) and to separate the gas inlet from the gas outlet when the driving device drives the elastic cap (as described in claim 1).  
Regarding claim 5, Gray, as applied to claim 1, teaches each claimed limitation.
Gray further teaches wherein the elastic cap (112) is provided with a cavity therein (cavity 110), the driving device being connected (indirectly) to the cavity so as to change gas pressure or liquid pressure in the cavity (128 introduces gas into gas inlet 130, which flows into 110 and causes 112 to deform).

    PNG
    media_image3.png
    89
    316
    media_image3.png
    Greyscale

Regarding claim 7, Gray, as applied to claim 4, teaches each claimed limitation.
Gray further teaches wherein the elastic cap (112) comprises a top wall and a side wall (top wall and side wall clearly shown above), and at least a part of the top wall is formed as the elastic deformation face (as shown above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Publication 2010/0296953) in view of Igawa et al. (U.S. Patent 7163024), hereinafter Igawa.
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation, except as detailed below.
shown below, generally taken as any of the plurality of flow channels between the inlets and the outlets) (paragraph 0053 of the instant application, as published, discloses “that the medium circulation cavity is namely the one flow channel or the plurality of flow channels between the inlet 111a and the outlet 111b…”), 

    PNG
    media_image4.png
    456
    549
    media_image4.png
    Greyscale

the water inlet (114), the water outlet (118), the gas inlet (130), and the gas outlet (124/126) are in communication with the medium circulation cavity (as shown above); the valve further comprises: a base (bottom portion of housing 106) enclosing a bottom of the elastic cap (112).
	Gray is silent on the elastic cap being configured to be a cylindrical structure having an open bottom, and the base being provided with an inflating port in communication with an interior of the elastic cap, the driving device being connected to the inflating port.  
figs 1-3; control valve V) (Col. 1, lines 5-11) an elastic cap (diaphragm 8/9; Col. 8, line 63 to Col. 9, line 2; 8 is made from rubber, while 9 is made from fluorocarbon polymer, for instance PTFE) that is configured to be a cylindrical structure (Col. 6, lines 20-23 discloses 8 and 9 having different diameters suggesting that such define, at least partially, a cylindrical shape) having an open bottom (shown below), and a base (3) being provided with an

    PNG
    media_image5.png
    468
    680
    media_image5.png
    Greyscale

an inflating port (shown above) in communication with an interior of the elastic cap, the driving device (air control unit 106, which is disclosed as an electropnuematic regulator in Col. 11, lines 7-11) being connected (indirectly via 109) to the inflating port.  
	The advantage of combining the teachings of Igawa is that in doing so would provide a means for controlling the supplying of air into the valve, such that the application of air acts on the elastic cap causing deformation of the elastic cap, thereby increasing or decreasing the fluid flow through the medium circulation cavity in proportion to the amount of deformation of the elastic cap (Col. 7, lines 27-56 and Col. 8, lines 44-54).
Col. 7, lines 27-56 and Col. 8, lines 44-54).

    PNG
    media_image6.png
    495
    511
    media_image6.png
    Greyscale

Regarding claim 8, the primary combination, as applied to claim 6, teaches each claimed limitation.
Igawa, as relied upon above, further teaches wherein the base is provided with an annular projection protruding towards the housing, and the housing is fitted over the annular projection (as shown above in annotated Fig. 1).  

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gray with Igawa, by adding to the connection between the housing and base of Gray, with the teachings of Igawa, in order to provide a simple connection between the housing and base using corresponding and complimentary mating surfaces, thereby improving the connection between the housing and base.
Regarding claim 9, the primary combination, as applied to claim 8, teaches each claimed limitation.

    PNG
    media_image3.png
    89
    316
    media_image3.png
    Greyscale

Gray further teaches the elastic cap comprising a top wall and a side wall (as shown above), but is silent on a mounting portion being provided at an end of the side 

    PNG
    media_image7.png
    553
    634
    media_image7.png
    Greyscale

Igawa, as relied upon above, also teaches the elastic cap comprising a top wall and a side wall, a mounting portion being provided at an end of the side wall away from the top wall, the mounting portion extends towards an outer side of the side wall, and the housing and the annular projection cooperate to clamp the mounting portion (as shown above in annotated Fig. 1).  
The advantage of combining the teachings of Igawa is that in doing so would provide a simple connection between the housing and the mounting portion, thereby improving the connection.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gray with Igawa, by adding to the connection between the housing and mounting portion of Gray with the teachings of Igawa, in order .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Publication 2010/0296953) in view of Huang (U.S. Publication 2013/0048124).
Regarding claim 3, Gray, as applied to claim 1, discloses the elastic cap being an flexible material (para. 0091, polyvinyl chloride), but is silent on the use of a silica gel piece.
Huang teaches that it is known in the art of valves (Para. 0002; Figures 1-10, valve housing 1 and valve core 2 installed within the housing) to use silica gel as an elastic material (para. 0031).
The advantage of using a silica gel piece elastic cap is that in doing so would amount to a simple substitution of art recognized elastic materials (polymer vs. silica gel material, both used as an elastic fluid control component) performing the same function of controlling fluid flow and the results of the substitution would have been predictable. See MPEP 2144.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gray with Huang, by substituting the elastomeric material of Gray, with the teachings of Huang, for in doing so would amount to a simple substitution of art recognized elastic materials (polymer vs. silica gel material, both used as an elastic fluid control component) performing the same function of controlling fluid flow and the results of the substitution would have been predictable. See MPEP 2144.06-II.
Claims 10-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (U.S. Patent 5392694), hereinafter Muller, in view of Gray (U.S. Publication 2010/0296953).
	Regarding claim 10, Muller discloses a coffee maker (Title; Figures 1-2) comprising:

    PNG
    media_image8.png
    597
    671
    media_image8.png
    Greyscale

a boiler (54); 
a brewing chamber (brewing chamber 72) in communication with the boiler (via 71); and 
a valve (Fig. 2) including:


    PNG
    media_image9.png
    820
    543
    media_image9.png
    Greyscale

a housing (housing 1, defined by 29, 30, 33, etc.) provided with a water inlet (water inlet 7) on a top wall portion of the housing (as shown above) and a water outlet (water outlet 9) on a side wall portion of the housing wherein the side wall portion is provided at an outer circumferential edge of the top wall portion and extends downward (as shown above, outlet 9 is on a side wall portion and extends outwardly therefrom); 
an elastic cap (elastic cap 43 on valve closure body 17; Col. 3, lines 55-59; “…the valve closure body preferably has a cap made of an elastomeric material, preferably EPDM or NBR…;” Col. 4, lines 5-10; “…a valve closure body that is formed by a ball…formed of a hotwater resistance elastomer, preferably EPDM or silicone rubber…”-closure body/ball 11), at least a part of the elastic cap being provided in the housing (as shown in Fig. 2); and 
a driving device (motor 70, which drives rod 47 and piston 3; Col. 8, lines 50-56) configured to drive the elastic cap to perform elastic deformation so as to separate the water inlet from the water (Col. 8, lines 57-67; “…a pressure below atmospheric will develop in the working chamber 5 initially sealed against the outside by the valves 10, 16, and this pressure will increase until the force it exerts on the valve closure body 17 in the direction X becomes greater than the force acting in the direction Y which is produced by the biased valve spring 21 acting on the valve stem 18…;” Col. 9, lines 4-10, “…as soon as the suction force acting on the poppet valve 16 in the direction X is greater than the force of the valve spring 21 acting in the direction Y, the valve closure body 17 will lift itself clear of the first valve seat 40, and hot water will be drawn from the boiler 54 through the outlet conduit 64 to the water inlet 7…;” and Col. 9, lines 35-39, “…the hot water is then directed through the water outlet 9 and a subsequent discharge pipe 71 to the inlet 73 where it is forced through the inlet filter 74 into the brewing chamber 72 …”) (The driving device of Muller is, therefore, configured to drive elastic cap 43, which is on closure body 17, in order to separate the inlet from the outlet.  Furthermore, as the elastic cap 43 is disclosed as being EPDM or NBR, those of ordinary skill in the art would find it reasonable that the driving device of Muller would be capable, without further modification of elastically deforming the cap in order to perform the aforementioned function-See MPEP 2114);
wherein when the driving device (motor 70, piston 3, etc.) is communicated with the boiler (54) and the elastic cap is in the closed state (Col. 9, lines 20-25, closed state of 16 when piston 3 reaches bottom dead center and travels upward causing closure ball 11 to unseat from valve seat 4), the driving device configured to drive water in the boiler to flow to the brewing chamber through a pipeline (71; Col. 9, lines 35-39, “…the hot water is then directed through the water outlet 9 and a subsequent discharge pipe 71 to the inlet 73 where it is forced through the inlet filter 74 into the brewing chamber 72 …”) (Furthermore, the driving device of Muller is structurally capable, without further modification, of performing the claimed function-See MPEP 2114).
Muller is silent on the driving device being either a pneumatic driving device or a hydraulic driving device (based upon the claim interpretation under 35 USC 112 (f)).  Muller is further silent on wherein the housing provided with a gas inlet on the top wall portion and a gas outlet on the sidewall portion, wherein the water outlet is located below the gas inlet, the driving device being configured to separate the gas inlet from the gas outlet, the gas inlet and the gas outlet being configured to circulate gas, the gas inlet being in communication with the boiler, the gas outlet being in communication with outside air, the elastic cap being convertible between a closed state where the gas inlet and the gas outlet are fluidically separated and a communication state where the gas 

    PNG
    media_image1.png
    632
    716
    media_image1.png
    Greyscale

 	Gray teaches that it is known in the art of fluid control devices (Figure 1 above, and para. 0002) for a housing (container 106; para. 0091) to be provided with a liquid inlet (liquid inlet 114; para. 0093) (corresponding to the water inlet of Muller) and a gas outlet (vent outlet 124/126; para. 0095) on a top wall portion of the housing, and a liquid outlet (liquid outlet 118) (corresponding to the water outlet of Muller) and a gas inlet (gas inlet 130; para. 0095) on a side wall portion of the housing (as shown in annotated Figure 1), wherein the side wall portion is provided at an outer circumferential edge of the top wall portion and extends downward, and wherein the water outlet (118) is located below the gas inlet (130).  Gray further teaches a driving device (para. 0095; “Variable volume cylinder 128 which includes a piston 132 therein which is moved and actuated by motor 133 for compressing, or expanding the volume of the measurement gas contained within the system.”) (considered to read on a pneumatic driving device) configured to drive the elastic cap (112) to perform elastic deformation so as to separate the water inlet from the water inlet and to separate the gas inlet from the gas outlet (Shown in Figure 1) (para. 0098, maximum displacement of flexible membrane 112 is indicated by dashed line 142 in Figure 1) (in this position, membrane 112 fluidicaly separates, at least partially, liquid inlet 114 and liquid outlet 118.  The pneumatic driving device being the same, or substantially the same, as the instant application would also be capable, without further modification of performing the claimed function-See MPEP 2114). Gray further teaches the gas inlet and the gas outlet being configured to circulate gas, the gas inlet (130) being in communication with a gas supply (analogous to the boiler of Muller), the elastic cap (112) being convertible between a closed state where the gas inlet and the gas outlet are fluidically separated and a communication state where the gas inlet and the gas outlet are fluidically communicated, the elastic cap being in the communication state normally (the flexible membrane 112 being flexible, is structurally capable of performing the claimed functions.  See MPEP 2114) (Communication state allows for gas from inlet 130 to flow out of outlet 124/126).  
	The advantage of combining the teachings of Gray is that in doing so would provide a simple substitution of art recognized driving devices (motors/pistons vs. hydraulic/pneumatic driving means) and art recognized valves performing the same functions of driving an elastic cap of a valve and controlling fluid flow from a fluid supply 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Muller with Gray, by replacing the motor/piston driving device and valve of Muller, with the teachings of Gray, in order to provide a simple substitution of art recognized driving devices (motors/pistons vs. hydraulic/pneumatic driving means) and art recognized valves performing the same functions of driving an elastic cap of a valve and controlling fluid flow from a fluid supply device to a fluid use device, respectively, and the results of the substitution would have been predictable. See MPEP 2144.06-II.
Regarding claim 11, the primary combination of Muller and Gray, as applied to claim 10, teaches each claimed limitation as discussed below.

    PNG
    media_image10.png
    669
    600
    media_image10.png
    Greyscale

water tank shown above), the water inlet and the water outlet are configured to circulate liquid (circulated liquid with flow path 64 defined between the water tank and the brewing chamber), the water inlet is communicated with the water tank, the water outlet is communicated with the boiler (as shown above, water inlet 7 is in fluid communication with the water tank, and outlet 9 is in fluid communication with the boiler).  Muller further teaches the elastic 115332-5057-US17cap (43) fluidically separates the water inlet (7) from the water outlet (9) when in the closed state (Col. 8, lines 57-67; “…a pressure below atmospheric will develop in the working chamber 5 initially sealed against the outside by the valves 10, 16, and this pressure will increase until the force it exerts on the valve closure body 17 in the direction X becomes greater than the force acting in the direction Y which is produced by the biased valve spring 21 acting on the valve stem 18…;” Col. 9, lines 4-10, “…as soon as the suction force acting on the poppet valve 16 in the direction X is greater than the force of the valve spring 21 acting in the direction Y, the valve closure body 17 will lift itself clear of the first valve seat 40, and hot water will be drawn from the boiler 54 through the outlet conduit 64 to the water inlet 7…;” and Col. 9, lines 35-39, “…the hot water is then directed through the water outlet 9 and a subsequent discharge pipe 71 to the inlet 73 where it is forced through the inlet filter 74 into the brewing chamber 72 …”) and the elastic cap communicates the water inlet with the water outlet when in the communication state (Col. 9, lines 20-25, closed state of 16 when piston 3 reaches bottom dead center and travels upward causing closure ball 11 to unseat from valve seat 4) (Col. 9, lines 35-39, “…the hot water is then directed through the water outlet 9 and a subsequent discharge pipe 71 to the inlet 73 where it is forced through the inlet filter 74 into the brewing chamber 72 …”).

    PNG
    media_image10.png
    669
    600
    media_image10.png
    Greyscale

Regarding claim 12, the primary combination of Muller and Gray, as applied in claim 11, further teaches wherein at least a part of the water tank is disposed above the boiler (as shown above, the water tank is, at least partially, above a portion of the boiler, for example, heater 58).  
Regarding claim 14, the primary combination of Muller and Gray, as applied in claim 10, teaches each claimed limitation.
As stated above, Gray teaches wherein the driving device is a pneumatic driving device or a hydraulic driving device.
Regarding claim 15, the primary combination of Muller and Gray, as applied to claim 10, teaches each claimed limitation as discussed below.

112) is provided with an elastic deformation face (taken as the portion that contacts 138 in Figure 1, thereby separating inlet 114 and outlet 118), and the elastic deformation face performs the elastic deformation so as to separate the water inlet (114) from the water (118) and to separate the gas inlet from the gas outlet when the driving device drives the elastic cap (the flexible membrane 112 being flexible, is structurally capable of performing the claimed functions.  See MPEP 2114).  
The advantage of combining the teachings of Gray is that in doing so would amount to a simple substitution of art recognized valves performing the same function of controlling fluid flow from a fluid supply device to a fluid use device, and the results of the substitution would have been predictable. See MPEP 2144.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Muller with Gray, by replacing the valve of Muller, with the teachings of Gray, for in doing so would amount to a simple substitution of art recognized valves performing the same function of controlling fluid flow from a fluid supply device to a fluid use device, and the results of the substitution would have been predictable. See MPEP 2144.06-II.
Regarding claim 16, the primary combination, as applied to claim 10, teaches each claimed limitation.
Gray further teaches wherein the elastic cap (112) is provided with a cavity therein (cavity 110), the driving device being connected (indirectly) to the cavity so as to change gas pressure or liquid pressure in the cavity (128 introduces gas into gas inlet 130, which flows into 110 and causes 112 to deform).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Muller with Gray, by replacing the valve of Muller, with the teachings of Gray, for in doing so would amount to a simple substitution of art recognized valves performing the same function of controlling fluid flow from a fluid supply device to a fluid use device, and the results of the substitution would have been predictable. See MPEP 2144.06-II.

    PNG
    media_image3.png
    89
    316
    media_image3.png
    Greyscale

	Regarding claim 18, the primary combination, as applied to claim 15, teaches each claimed limitation.
112) comprises a top wall and a side wall (top wall and side wall clearly shown above), and at least a part of the top wall is formed as the elastic deformation face (as shown above).  
The advantage of combining the teachings of Gray is that in doing so would amount to a simple substitution of art recognized valves performing the same function of controlling fluid flow from a fluid supply device to a fluid use device, and the results of the substitution would have been predictable. See MPEP 2144.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Muller with Gray, by replacing the valve of Muller, with the teachings of Gray, for in doing so would amount to a simple substitution of art recognized valves performing the same function of controlling fluid flow from a fluid supply device to a fluid use device, and the results of the substitution would have been predictable. See MPEP 2144.06-II.
Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (U.S. Patent 5392694), hereinafter Muller, in view of Gray (U.S. Publication 2010/0296953), and in further view of Igawa et al. (U.S. Patent 7163024), hereinafter Igawa.
Regarding claim 17, the primary combination, as applied to claim 16, teaches each claimed limitation, except as detailed below.
Gray further teaches a medium circulation cavity being defined between the housing and the elastic cap (shown below, generally taken as any of the plurality of flow channels between the inlets and the outlets) (paragraph 0053 of the instant application, as published, discloses “that the medium circulation cavity is namely the one flow channel or the plurality of flow channels between the inlet 111a and the outlet 111b…”), 

    PNG
    media_image4.png
    456
    549
    media_image4.png
    Greyscale

the water inlet (114), the water outlet (118), the gas inlet (130), and the gas outlet (124/126) are in communication with the medium circulation cavity (as shown above); the valve further comprises: a base (bottom portion of housing 106) enclosing a bottom of the elastic cap (112).
	Gray is silent on the elastic cap being configured to be a cylindrical structure having an open bottom, and the base being provided with an inflating port in communication with an interior of the elastic cap, the driving device being connected to the inflating port.  
	Igawa teaches that it is known in the art of fluid control devices (figs 1-3; control valve V) (Col. 1, lines 5-11) an elastic cap (diaphragm 8/9; Col. 8, line 63 to Col. 9, line 2; 8 is made from rubber, while 9 is made from fluorocarbon polymer, for instance PTFE) that is configured to be a cylindrical structure (Col. 6, lines 20-23 discloses 8 and 9 having different diameters suggesting that such define, at least partially, a cylindrical shape) having an open bottom (shown below), and a base (3) being provided with an

    PNG
    media_image5.png
    468
    680
    media_image5.png
    Greyscale

an inflating port (shown above) in communication with an interior of the elastic cap, the driving device (air control unit 106, which is disclosed as an electropnuematic regulator in Col. 11, lines 7-11) being connected (indirectly via 109) to the inflating port.  
	The advantage of combining the teachings of Igawa is that in doing so would provide a means for controlling the supplying of air into the valve, such that the application of air acts on the elastic cap causing deformation of the elastic cap, thereby increasing or decreasing the fluid flow through the medium circulation cavity in proportion to the amount of deformation of the elastic cap (Col. 7, lines 27-56 and Col. 8, lines 44-54).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Muller, as modified by Gray, with Igawa, by replacing the shape of the elastic cap and adding to the base and medium recirculation cavity of Gray, with the teachings of Igawa, in order to provide a means for controlling Col. 7, lines 27-56 and Col. 8, lines 44-54).

    PNG
    media_image6.png
    495
    511
    media_image6.png
    Greyscale

Regarding claim 19, the primary combination, as applied to claim 17, teaches each claimed limitation.
Igawa, as relied upon above, further teaches wherein the base is provided with an annular projection protruding towards the housing, and the housing is fitted over the annular projection (as shown above in annotated Fig. 1).  
The advantage of combining the teachings of Igawa is that in doing so would provide a simple connection between the housing and base using corresponding and complimentary mating surfaces, thereby improving the connection between the housing and base.

Regarding claim 20, the primary combination, as applied to claim 19, teaches each claimed limitation.

    PNG
    media_image3.png
    89
    316
    media_image3.png
    Greyscale

Gray further teaches the elastic cap comprising a top wall and a side wall (as shown above), but is silent on a mounting portion being provided at an end of the side wall away from the top wall, the mounting portion extending towards an outer side of the side wall, and the housing and the annular projection cooperating to clamp the mounting portion.

    PNG
    media_image7.png
    553
    634
    media_image7.png
    Greyscale

Igawa, as relied upon above, also teaches the elastic cap comprising a top wall and a side wall, a mounting portion being provided at an end of the side wall away from the top wall, the mounting portion extends towards an outer side of the side wall, and the housing and the annular projection cooperate to clamp the mounting portion (as shown above in annotated Fig. 1).  
The advantage of combining the teachings of Igawa is that in doing so would provide a simple connection between the housing and the mounting portion, thereby improving the connection.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Muller, as modified by Gray, with Igawa, by adding to the connection between the housing and mounting portion of Gray with the teachings of Igawa, in order to provide a simple connection between the housing and the mounting portion, thereby improving the connection.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (U.S. Patent 5392694), hereinafter Muller, in view of Gray (U.S. Publication 2010/0296953), and in further view of Albert et al. (U.S. Patent 5372061), hereinafter Albert.
Regarding claim 13, the primary combination, as applied in claim 10, teaches each claimed limitation except for the boiler being provided with a temperature sensor configured to detect temperature inside the boiler, and further provided with a liquid level sensor configured to detect a water level in the boiler.  
Albert teaches that it is known in the art of coffee makers (Title, Fig. 3; Col. 1, lines 5-10) for the boiler (boiler 12) to be provided with a temperature sensor (temperature sensor 34) configured to detect temperature inside the boiler (Col. 3, lines 65 to Col. 4, line 3 and Col. 4, lines 14-17), and further provided with a liquid level sensor (water level sensor 30/32) configured to detect a water level in the boiler (Col. 3, lines 65 to Col. 4, line 6).  
The advantage of combining the teachings of Albert is that in doing so would provide a means of controlling the water supply and temperature of the boiler, thereby providing a means to maintain the water within a desired range (Col. 3, line 58 to Col. 4, line 6).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Muller, as modified by Gray, with Albert, by adding to the boiler of Muller, with the teachings of Albert, to provide a means of controlling the water supply and temperature of the boiler, thereby providing a means to maintain the water within a desired range (Col. 3, line 58 to Col. 4, line 6).
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
Objection to the Specification
Applicant traverses the objection in that (Remarks, page 7):
Applicant submits that machine translations of the Chinese Patent Application Nos. 201510353131.2, 201520437801.1, 201510354555.0, and 201520438484.8 are readily available (e.g., web-based machine translations online). Thus, the incorporation by reference of these applications is effective. Accordingly, Applicant requests reconsideration and withdrawal of the objection to the specification.

In response, the examiner respectfully disagrees.  The availability of online translations is not a proper basis to show effective incorporation by reference and is insufficient to overcome the objection. Please reference 37 C.F.R 1.57 and MPEP 608.01 (p).
Prior Art Rejections
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5769387 to Perez titled Flow valves operated by flow transfer means which regulate small flows of control. Figures 1-2 show a fluid valve having an inlet (14.1) and an outlet (16.1) on a top portion of housing (2.1) and an inlet (4.1) and an outlet (6.1) on a side wall portion of the housing. The fluid valve also includes an elastic cap (elastomeric body 20.1) that engages valve seat (8.1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761